Citation Nr: 1539512	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-18 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability as secondary to service-connected low back disability.

2.  Entitlement to service connection for a left hip disability as secondary to service-connected low back disability.

3.  Entitlement to service connection for a left ankle disability as secondary to service-connected low back disability.

4.  Entitlement to service connection for a left thumb disability.

5.  Entitlement to service connection for a right knee disability as secondary to service-connected left knee disability.

6.  Entitlement to service connection for headaches as secondary to service-connected low back disability and depression.

7.  Entitlement to a compensable rating for hemorrhoids.

8.  Entitlement to an increased rating for wound scar, antero-medial aspect of the left knee with retained foreign body (RFB) of the soft tissue, currently rated as 10 percent disabling. 

9.   Entitlement for a rating in excess of 10 percent for L1 compression fracture and anterior wedging of the vertebral body, prior to February 19, 2010.  

10.  Entitlement to a rating in excess of 40 percent for L1 compression fracture and anterior wedging of the vertebral body, from February 19, 2010.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, March 2010, and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2011, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.  In April 2013, the Board remanded this case.  In a letter received at the Board in July 2015, after the withdrawal of appeal set forth below, the Veteran's private representative withdrew his representation.  


FINDING OF FACT

In an April 21, 2015 document from the Veteran, with a June 23, 2015 cover letter from the Veteran's former private representative, and as received at the Board on June 24, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to all remaining issues is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran as to all remaining issues as listed on the front page of this decision have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeals as to all remaining issues as listed on the front page of this decision.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and each issue is dismissed.



ORDER

The appeal as to the issue of entitlement to service connection for a left shoulder disability as secondary to service-connected low back disability is dismissed.

The appeal as to the issue of entitlement to service connection for a left hip disability as secondary to service-connected low back disability is dismissed.

The appeal as to the issue of entitlement to service connection for a left ankle disability as secondary to service-connected low back disability is dismissed.

The appeal as to the issue of entitlement to service connection for a left thumb disability is dismissed.

The appeal as to the issue of entitlement to service connection for a right knee disability as secondary to service-connected left knee disability is dismissed.

The appeal as to the issue of entitlement to service connection for headaches as secondary to service-connected low back disability and depression is dismissed.

The appeal as to the issue of entitlement to a compensable rating for hemorrhoids is dismissed.

The appeal as to the issue of entitlement to an increased rating for wound scar, antero-medial aspect of the left knee with RFB of the soft tissue, is dismissed.

The appeal as to the issue of entitlement for a rating in excess of 10 percent for L1 compression fracture and anterior wedging of the vertebral body, prior to February 19, 2010, is dismissed.



		(Continued on the next page)

The appeal as to the issue of entitlement to a rating in excess of 40 percent for L1 compression fracture and anterior wedging of the vertebral body, from February 19, 2010, is dismissed.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


